Title: James Madison to Israel Keech Tefft, 17 August 1832
From: Madison, James
To: Tefft, Israel Keech


                        
                            
                                Dr. sir.
                            
                            
                                
                                    Montpellier
                                
                                Augt. 17. 1832.
                            
                        
                        Your letter of July 31. enclosing a letter from Genl. Washington to Genl. McIntosh came duly to hand. The
                            signature is certainly by Genl. Washington himself, and it is equally certain I think that the body of the letter is in the hand
                            of another. The original draft has very probably been retained & a copy of it sent as must have been frequently
                            the case with him. In writing his name he did not differ from his other writing, and that as I happen to know underwent no
                            change from the period of 1783 till within a few years of his death. I take this occasion to thank you for the several
                            newspapers politely forwarded to me some time ago. They contained publications from able pens as well as on important
                            subjects. I hazard nothing in the remark notwithstanding the slight attention to them permitted by the very impaired
                            health under which I have long been labouring I return the letter as desired with an offer of my cordial respects
                            & good wishes.
                        
                            
                                J. M.
                            
                        
                    